DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2017/0265774 A1.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.


Response to Amendment
The amendment filed on 01/04/2022 has been entered:
Claim 1 – 5, 7 – 9 and 21 – 26 remain pending in the application;
Claim 1 and 21 are amended.


Response to Arguments
Applicant’s arguments with respect to the rejection of claim 1 – 9 and 21 – 26 under 35 U.S.C. 103 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1 and 21, applicant amended the claim to include limitations “wherein the end effector is configured to be coupled to the robotic arm via a magnetically-assisted kinematic coupling, wherein the end-effector includes a body and a clamp, wherein the body is separate from the clamp, wherein the clamp includes magnets to be attracted to the robot arm, and wherein the clamp further includes a handle and spring configured to attach the body and the clamp to the robot arm when the handle is closed and the spring provides tension.” Applicant submitted on p.6 – 7 that “The robotic arm and effector of Kostrzewski, however, are not coupled together with a magnetic kinematic coupling and there is no disclosure that "the end-effector includes a body and a clamp, wherein the body is separate from the clamp, wherein the clamp includes magnets to be attracted to the robot arm, and wherein the clamp further includes a handle and spring configured to attach the body and the clamp to the robot arm when the handle is closed and the spring provides tension." The remaining references fail to cure the deficiencies of Kostrzewski.” Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.

Thus, applicant’s arguments regarding the rejection of independent claim 1 and 21 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of all corresponding dependent claims, applicant’s argument submitted on p.7 rely exclusively on supposed deficiency with respect to the rejection of parent claim 1 and 21. This argument is moot in view of new grounds of rejection for the same reasons stated above.

Overall, applicant’s remarks on p.6 – 7 have been fully considered but they are moot. The amendment results in new ground of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 – 3, 8, 9, 21 – 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski et al. (US 2016/0151120 A1; published on 06/02/2016) (hereinafter "Kostrzewski"), and further in view of Lueth et al. (DE 10117403 C2; published on 10/02/2003) (hereinafter "Lueth"), Crawford et al. (US 2013/0345718 A1; published on 12/26/2013) (hereinafter “Crawford718”) and Flatt et al. (US 2016/0242861 A1; published on 08/25/2016) (hereinafter “Flatt”).


acquiring an initial representation of a targeted anatomical structure ("Intra-operative medical images of the target anatomy may be obtained. Alternatively, images are acquired pre-operatively." [0073]), wherein the targeted anatomical structure is an intervertebral disc disposed in an intervertebral space between adjacent vertebral bodies (“… removing a least a portion of the spinous process, discs, facets, facet joints, pedicles, and/or vertebral bodies” [0038]);
removing matter from the targeted anatomical structure ("The disclosed technology provides an effective and quick way for the surgeon to define volume to be removed and thereafter remove the volume." [0073]);
navigating an instrument within the targeted anatomical structure ("... these points are collected using the robot in manual or lose control as described in relation to FIG. 9. The force sensor can be used to automatically detect bone versus tissue, something that is difficult to do manually." [0112]; see points 1 - 7 in Fig.9), wherein the instrument includes a tracking array ("A navigational marker {e.g., a multipoint, planar marker} may be attached thereto via the peg." [0006]; "… the peg 808 supports a navigation tracker such the navigation marker … The navigation marker may be, for example, navigation tracker such as the Dedicated NavLock™ tracker from Medtronic, Inc." [0096]; the NavLock tracker is a tracking array);

recording the relative position of the instrument within the targeted anatomical structure to determine a final representation of the targeted anatomical structure ("… these points are collected using the robot in manual or lose control as described in relation to FIG. 9." [0112]); and
attaching the instrument to a robotic arm ("A surgical tool holder 408, in some implementations, is connected {e.g., removably; e.g., directly or indirectly} to the robot arm 404." [0081]; "The tool holder 408, in some implementations, is a surgical tool holder that may be used to hold various surgical tools and/or allow insertion of one or more surgical tools/implements therethrough." [0083]; see Fig.4), the robotic arm guiding the instrument within the targeted anatomical structure ("Next, the robot can be automatically brought to the volume or a surgeon may move the robot to the arm using the hands-on control mode …" [0117]) based on data regarding the initial representation of the targeted anatomical structure or based on user input ("… the system generates the volume to be removed by taking a set of points {e.g., identified by the surgeon} and/or patient volumetric information {e.g., medical images} and identifying parts of the vertebrae to be removed. The system, in some implementations, combines the points identified by the surgeon and the patient volumetric information to identify the volume to be removed." [0110]),

Kostrzewski fails to explicitly teach the step of determining the extent of matter removed from the targeted anatomical structure by comparing the initial representation of the targeted anatomical structure with the final representation of the targeted anatomical structure, wherein the final representation of the targeted anatomical structure is determined by recording a path travelled by the shaft and the tip of the instrument in the intervertebral space after removing the matter; and wherein the end effector includes a plurality of tracking markers positioned on the surface of the end effector, wherein the end effector is configured to be coupled to the robotic arm via a magnetically-assisted kinematic coupling, wherein the end-effector includes a body and a clamp, wherein the body is separate from the clamp, wherein the clamp includes magnets to be attracted to the robot arm, and wherein the clamp further includes a handle and spring configured to attach the body and the clamp to the robot arm when the handle is closed and the spring provides tension.
However, in the same field of endeavor, Lueth teaches the steps of:
navigating an instrument within the targeted anatomical structure, wherein the instrument includes a tracking array ("Manually or with the help of kinematics, tissue is now removed with the effector 2 , whereby - preferably with a computer - the positions and orientations of the tissue-removing effector geometry are recorded and an effective geometry 9 and the intersection of object geometry 5 and from the superimposition of the effector geometries ..." [0075]);

recording the relative position of the instrument within the targeted anatomical structure to determine a final representation of the targeted anatomical structure ("Thus, the position 3 of the tissue-removing effector geometry can be measured quasi-continuously with the navigation systems relative to the position 4 of the object tissue 5 via a coordinate transformation … whereby - preferably with a computer - the positions and orientations of the tissue-removing effector geometry are recorded and an effective geometry 9 and the intersection of object geometry 5 and from the superimposition of the effector geometries Knitting geometry 9 the geometry of the worn tissue volume 10 is calculated." [0075]); and
determining the extent of matter removed from the targeted anatomical structure by comparing the initial representation of the targeted anatomical structure with the final representation of the targeted anatomical structure ("In the image, the difference volume 13 can be seen, which is determined from the geometry of the current fitting body 12 and the current cutting volume 10 by cutting. The difference volume 13 or the difference geometry can be visualized on a screen …" [0065]; see also Fig.4), wherein the final representation of the targeted anatomical structure (see Fig.2, the final representation is the object 5 without tissue volume 10 which is recorded by geometry 9) is determined by recording a path travelled by the shaft and the tip of the instrument in the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the removal procedure under navigation as taught by Kostrzewski with the removal procedure under navigation as taught by Lueth. Doing so would make it possible "to clean with regard to geometric requirements making precise cuts, drilling holes, cavity or milling dies and the movements clean measured" (see Lueth; [0035]).
Kostrzewski in view of Lueth fails to explicitly teach wherein the end effector includes a plurality of tracking markers positioned on the surface of the end effector, wherein the end effector is configured to be coupled to the robotic arm via a magnetically-assisted kinematic coupling, wherein the end-effector includes a body and a clamp, wherein the body is separate from the clamp, wherein the clamp includes magnets to be attracted to the robot arm, and wherein the clamp further includes a handle and spring configured to attach the body and the clamp to the robot arm when the handle is closed and the spring provides tension.

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify tracking system as taught by Kostrzewski with the tracking system as taught by Crawford. Doing so would make it possible to “maximize the accuracy of the positional measurements by serving to check or verify the end-effectuator 30 position” (see Crawford718; [0159]).
Kostrzewski in view of Lueth and Crawford718 fails to explicitly teach wherein the end effector is configured to be coupled to the robotic arm via a magnetically-assisted kinematic coupling, wherein the end-effector includes a body and a clamp, wherein the body is separate from the clamp, wherein the clamp includes magnets to be attracted to the robot arm, and wherein the clamp further includes a handle and spring configured to attach the body and the clamp to the robot arm when the handle is closed and the spring provides tension.
However, in the same field of endeavor, Flatt teaches wherein the end effector is configured to be coupled to the robotic arm (“The robotic arm R includes a first mounting portion 24 and the end effector EE includes a second mounting portion 26.” [0058]; “The mounting portions 24, 26 are kinematically coupled together …” [0059]; see Fig.1) via a magnetically-assisted kinematic coupling (“… the first mounting portion, having the contact surfaces of the receptacles integrated therein for kinematic coupling, could comprise magnets to hold the balls against the contact surfaces in the first by extension the spring cup 305 … The movement of the spring cup 305 relative to the load member 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robotic arm and end effector as taught by Kostrzewski with the preloading mechanism to clamp robotic arm and end-effector together as taught by Flatt. Doing so would make it possible to “provide a kinematic coupling between the first and second surgical components through the protective covering” (see Flatt; [0007]).

Regarding claim 2, Kostrzewski in view of Lueth, Crawford718 and Flatt teaches all claim limitations, as applied in claim 1, and Kostrzewski further teaches wherein the tip of the instrument is enlarged relative to a shaft of the instrument ("… a drill bit 602 as shown in FIG. 6 …" [0087]; see the size of tip relative to shaft in Fig.6 and 7).

Regarding claim 3, Kostrzewski in view of Lueth, Crawford718 and Flatt teaches all claim limitations, as applied in claim 1, and Kostrzewski further teaches wherein the tracking array determines a position of the shaft of the instrument for tracking the relative position of the instrument within the targeted anatomical structure ("… the peg 808 is a single pin as shown in FIG. 8. In other implementations, the peg 808 supports a navigation tracker such the navigation marker is viewable by a navigation camera along an entire range of movement of the tool support through the holder 802. The navigation marker may be used by navigation camera to track the surgical instrument." [0096]).

Regarding claim 8, Kostrzewski in view of Lueth, Crawford718 and Flatt teaches all claim limitations, as applied in claim 1, and Kostrzewski further teaches wherein (ii) the instrument is a cutting tool ("... the surgical tool 410 is a drill that is directly connected to the tool holder 408, thereby securely holding a drill for removing a volume from a patient." [0083]) and matter is removed from the targeted anatomical structure during the step of removing ("The disclosed technology provides an effective and quick way for the surgeon to define volume to be removed and thereafter remove the volume." [0073]).
In addition, Lueth further teaches matter is removed from the targeted anatomical structure during the step of removing and the step of navigating ("Manually or with the help of kinematics, tissue is now removed with the effector 2, whereby - preferably with a computer - the positions and orientations of the tissue-removing effector geometry are recorded and an effective geometry 9 and the intersection of object geometry 5 and from the superimposition of the effector geometries ..." [0075]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the removal procedure under navigation as taught by Kostrzewski with the geometry based removal procedure under navigation as taught by Lueth. Doing so would make it possible "to clean with regard to geometric requirements making precise cuts, drilling holes, cavity or milling dies and the movements clean measured" (see Lueth; [0035]).



Regarding claim 21, Kostrzewski teaches method of for determining an extent of matter removed from a targeted anatomical structure ("The disclosed technology includes the robotic surgical system used to remove a target volume from a patient." [0073]), the method including:
removing matter from the targeted anatomical structure ("The disclosed technology provides an effective and quick way for the surgeon to define volume to be removed and thereafter remove the volume." [0073]) with a surgical cutting tool ("... the surgical tool 410 is a drill that is directly connected to the tool holder 408, thereby securely holding a drill for removing a volume from a patient." [0083]), wherein the targeted anatomical structure is an intervertebral disc disposed in an intervertebral space between adjacent vertebral bodies (“… removing a least a portion of the spinous process, discs, facets, facet joints, pedicles, and/or vertebral bodies” [0038]);
after the matter has been removed (“… a surgeon first removes the spinous process 902 …” [0110]), navigating within the targeted anatomical structure a non-cutting probe (“Next, the surgeon identifies the extremities of the volume to be removed {shown in blue and labeled as 904}. The surgeon can do this by using a navigation pointer and pointing to separate points {e.g. points {1}, {2}, {3}, {4}, {5}, {6}, and {7}} on multipoint, planar marker} may be attached thereto via the peg." [0006]; "… the peg 808 supports a navigation tracker such the navigation marker … The navigation marker may be, for example, navigation tracker such as the Dedicated NavLock™ tracker from Medtronic, Inc." [0096]; the NavLock tracker is a tracking array);
recording a relative position of the probe within the targeted anatomical structure via the tracking array as the probe is navigated within the targeted anatomical structure ("… these points are collected using the robot in manual or lose control as described in relation to FIG. 9." [0112]); and
wherein a surgical tool is coupled to a robotic arm of a robotic system ("A surgical tool holder 408, in some implementations, is connected {e.g., removably; e.g., directly or indirectly} to the robot arm 404." [0081]; "The tool holder 408, in some implementations, is a surgical tool holder that may be used to hold various surgical tools and/or allow insertion of one or more surgical tools/implements therethrough." [0083]; see Fig.4), the robotic arm includes an end effector (“The robotic arm may include a force control end-effector configured to hold a surgical tool.” [0078]).
Kostrzewski fails to explicitly teach the step of determining the extent of matter removed from the targeted anatomical structure based on the record positions of the probe; wherein the end effector includes a plurality of tracking markers positioned on the surface of the end effector, wherein the end effector is configured to be coupled to the robotic arm via a magnetically-assisted kinematic coupling, wherein the end-effector includes a body and a clamp, wherein the body is separate from the clamp, wherein the clamp includes magnets to be attracted to the robot arm, and wherein the clamp further 
However, in the same field of endeavor, Lueth teaches the steps of determining the extent of matter removed from the targeted anatomical structure based on the record positions of the probe (“… the positions and orientations of the tissue-removing effector geometry are recorded and an effective geometry 9 and the intersection of object geometry 5 and from the superimposition of the effector geometries Knitting geometry 9 the geometry of the worn tissue volume 10 is calculated.” [0075]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the removal procedure under navigation as taught by Kostrzewski with the removal procedure under navigation as taught by Lueth. Doing so would make it possible "to clean with regard to geometric requirements making precise cuts, drilling holes, cavity or milling dies and the movements clean measured" (see Lueth; [0035]).
Kostrzewski in view of Lueth fails to explicitly teach wherein the end effector includes a plurality of tracking markers positioned on the surface of the end effector, wherein the end effector is configured to be coupled to the robotic arm via a magnetically-assisted kinematic coupling, wherein the end-effector includes a body and a clamp, wherein the body is separate from the clamp, wherein the clamp includes magnets to be attracted to the robot arm, and wherein the clamp further includes a handle and spring configured to attach the body and the clamp to the robot arm when the handle is closed and the spring provides tension.

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify tracking system as taught by Kostrzewski with the tracking system as taught by Crawford. Doing so would make it possible to “maximize the accuracy of the positional measurements by serving to check or verify the end-effectuator 30 position” (see Crawford718; [0159]).
Kostrzewski in view of Lueth and Crawford718 fails to explicitly teach wherein the end effector is configured to be coupled to the robotic arm via a magnetically-assisted kinematic coupling, wherein the end-effector includes a body and a clamp, wherein the body is separate from the clamp, wherein the clamp includes magnets to be attracted to the robot arm, and wherein the clamp further includes a handle and spring configured to attach the body and the clamp to the robot arm when the handle is closed and the spring provides tension.
However, in the same field of endeavor, Flatt teaches wherein the end effector is configured to be coupled to the robotic arm (“The robotic arm R includes a first mounting portion 24 and the end effector EE includes a second mounting portion 26.” [0058]; “The mounting portions 24, 26 are kinematically coupled together …” [0059]; see Fig.1) via a magnetically-assisted kinematic coupling (“… the first mounting portion, having the contact surfaces of the receptacles integrated therein for kinematic coupling, could comprise magnets to hold the balls against the contact surfaces in the first by extension the spring cup 305 … The movement of the spring cup 305 relative to the load member 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robotic arm and end effector as taught by Kostrzewski with the preloading mechanism to clamp robotic arm and end-effector together as taught by Flatt. Doing so would make it possible to “provide a kinematic coupling between the first and second surgical components through the protective covering” (see Flatt; [0007]).

Regarding claim 22, Kostrzewski in view of Lueth, Crawford718 and Flatt teaches all claim limitations, as applied in claim 21, and Lueth further teaches wherein the step of determining includes determining the extent of matter removed ("In the image, the difference volume 13 can be seen, which is determined from the geometry of the current fitting body 12 and the current cutting volume 10 by cutting. The difference volume 13 or the difference geometry can be visualized on a screen …" [0065]; see also Fig.4), wherein the final representation of the targeted anatomical structure (see Fig.2, the final representation is the object 5 without tissue volume 10 which is recorded by geometry 9) is determined by recording a path travelled by the shaft and the tip of the instrument in the intervertebral space after removing the matter (“The geometry and the position of the effector 2 relative to the marking reference system 8 of the handpiece 1 is known in advance, or is measured by touching a registration point 24 or a registration form … Thus, the position 3 of the tissue-removing effector geometry can be measured quasi-
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the removal procedure under navigation as taught by Kostrzewski with the geometry based removal procedure under navigation as taught by Lueth. Doing so would make it possible "to clean with regard to geometric requirements making precise cuts, drilling holes, cavity or milling dies and the movements clean measured" (see Lueth; [0035]).

Regarding claim 23, Kostrzewski in view of Lueth, Crawford718 and Flatt teaches all claim limitations, as applied in claim 21, and Kostrzewski further teaches the step of attaching the probe to a robotic arm ("A surgical tool holder 408, in some implementations, is connected {e.g., removably; e.g., directly or indirectly} to the robot arm 404." [0081]; "The tool holder 408, in some implementations, is a surgical tool holder that may be used to hold various surgical tools and/or allow insertion of one or more surgical tools/implements therethrough." [0083]; see Fig.4), the robotic arm guiding the probe within the targeted anatomical structure ("Next, the robot can be automatically brought to the volume or a surgeon may move the robot to the arm using the hands-on control mode …" [0117]) based on a position of the targeted anatomical structure ("… the system generates the volume to be removed by taking a set of points 

Regarding claim 24, Kostrzewski in view of Lueth, Crawford718 and Flatt teaches all claim limitations, as applied in claim 21, and Kostrzewski further teaches the step of providing an indication (“It is important to indicate to user the volume that has be removed 1004 and remaining volume 1006. This may be shown on a display of the robot or on a display separate from the robot.” [0118]; here the display is a visual indication) based on the relative position of the probe within the targeted anatomical structure (“A surgeon can supervise the robot by looking at the actual position on the navigation screen. The surgeon can stop the robot movement at any time, for example, if the surgeon is concerned about the position of the removal instrument.” [0119]) when the instrument encounters a boundary of the targeted anatomical structure during the removing step (“During volume removal a force sensor signal can be used to detect if the surgical instrument goes across the edge of the vertebra and, in response, the robotic surgical system can prevent movement of the surgical instrument and destruction of surrounding tissue.” [0120]).

Regarding claim 26, Kostrzewski in view of Lueth, Crawford718 and Flatt teaches all claim limitations, as applied in claim 1, and Crawford718 further teaches wherein the end-effector includes infrared light- emitting diodes to track the position of the end-
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify tracking system as taught by Kostrzewski with the tracking system as taught by Crawford. Doing so would make it possible to “maximize the accuracy of the positional measurements by serving to check or verify the end-effectuator 30 position” (see Crawford718; [0159]).


Claim 4, 5, 7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski in view of Lueth, Crawford718 and Flatt, as applied in claim 1 and 21 respectively, and further in view of Palmatier et al. (US 2017/0209286 A1; filed on 01/22/2016) (hereinafter "Palmatier").

Regarding claim 4, Kostrzewski in view of Lueth, Crawford718 and Flatt teaches all claim limitations, as applied in claim 1, except wherein the tracking array determines a position of the tip of the instrument for tracking the relative position of the instrument within the targeted anatomical structure.

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the navigation marker as taught by Kostrzewski with the navigation fiducials as taught by Palmatier. Doing so would make it possible to "provide(s) the indicia and/or display of end and/or spinal implant" (see Palmatier; [0055]).

Regarding claim 5, Kostrzewski in view of Lueth, Crawford718 and Flatt teaches all claim limitations, as applied in claim 1, except wherein the tracking array determines a position of the tip of the instrument and the shaft of the instrument for tracking the relative position of the instrument within the targeted anatomical structure.
However, in the same field of endeavor, Palmatier teaches wherein the tracking array determines a position of the tip of the instrument ("Fiducial 110 generates signals representing a two dimensional position of end 106, end 18 and/or spinal implant 150. In some embodiments, fiducial 110 generates signals representing a two dimensional position of spinal implant 150 being rotated to a selected orientation with tissue." [0054]) and the shaft of the instrument for tracking the relative position of the instrument within 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the navigation marker as taught by Kostrzewski with the navigation fiducials as taught by Palmatier. By providing “three-dimensional spatial position and/or a trajectory of inserter 12” and “a two-dimensional spatial position and/or a trajectory of end 18 and/or spinal implant 150 relative to inserter 12”, it would be possible to "provide(s) the indicia and/or display of end and/or spinal implant" (see Palmatier; [0055]).

Regarding claim 7, Kostrzewski in view of Lueth, Crawford718 and Flatt teaches all claim limitations, as applied in claim 1, and Lueth further teaches wherein a position of the tip of the instrument within the targeted anatomical structure is compared to the initial representation of the targeted anatomical structure to determine the extent of matter remaining in the targeted anatomical structure ("In the image, the difference volume 13 can be seen, which is determined from the geometry of the current fitting body 12 and the current cutting volume 10 by cutting. The difference volume 13 or the difference geometry can be visualized on a screen …" [0065]; see also Fig.4).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the removal procedure under 
Kostrzewski in view of Lueth, Crawford718 and Flatt fails to explicitly teach wherein a terminal end of the instrument includes an articulable joint, and the instrument includes a secondary tracking marker configured to move relative to the tracking array based on actuation of the articulable joint, further comprising actuating the articulable joint of the instrument to pivot a tip of the instrument within the targeted anatomical structure.
However, in the same field of endeavor, Palmatier teaches wherein a terminal end of the instrument includes an articulable joint ("… spinal implant 150 includes a cavity configured for disposal of a pin 156 to facilitate rotating and/or pivoting of spinal implant 150 relative to end 18." [0061]), and the instrument includes a secondary tracking marker configured to move relative to the tracking array based on actuation of the articulable joint ("... fiducial 110 generates signals representing a two dimensional position of spinal implant 150 being rotated to a selected orientation with tissue." [0054]; "Translation of rod 102 causes fiducial 110 to translate to indicate position, movement and/or rotation of spinal implant 150." [0056]), further comprising actuating the articulable joint of the instrument to pivot a tip of the instrument within the targeted anatomical structure ("… grip 40 is selectively disposed in the locking and non-locking orientation to selectively fix and manipulate, move, translate, rotate and/or adjust position of spinal implant 150 relative to end 18 …" [0042]).


Regarding claim 25, Kostrzewski in view of Lueth and Crawford718 teaches all claim limitations, as applied in claim 21, except wherein a terminal end of the probe includes an articulable joint, and the instrument includes a secondary tracking marker configured to move relative to the tracking array based on actuation of the articulable joint, further comprising determining a position of the articulable joint based on the secondary tracking marker.
However, in the same field of endeavor, Palmatier teaches wherein a terminal end of the probe includes an articulable joint ("… spinal implant 150 includes a cavity configured for disposal of a pin 156 to facilitate rotating and/or pivoting of spinal implant 150 relative to end 18." [0061]), and the instrument includes a secondary tracking marker configured to move relative to the tracking array based on actuation of the articulable joint ("... fiducial 110 generates signals representing a two dimensional position of spinal implant 150 being rotated to a selected orientation with tissue." [0054]; "Translation of rod 102 causes fiducial 110 to translate to indicate position, movement and/or rotation of spinal implant 150." [0056]), further comprising determining a position of the articulable joint based on the secondary tracking marker ("Translation of rod 102 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the navigation marker as taught by Kostrzewski with the navigation fiducials as taught by Palmatier. Doing so would make it possible to "facilitate connection of spinal implant 150 with inserter 12 for positioning of spinal implant 150 with tissue" and in the meanwhile to "provide(s) the indicia and/or display of end and/or spinal implant" (see Palmatier; [0055], [0061]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793